Citation Nr: 0524854	
Decision Date: 09/13/05    Archive Date: 09/21/05	

DOCKET NO.  04-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The veteran, who appears to have had active service from 
April 1971 to April 1975, active duty for training from 
February 1994 to September 1994 and service in the Air Force 
Reserve until March 2000, appealed that decision to the Board 
of Veterans' Appeals, and the case was referred to the Board 
for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The Armed Forces has indicated that the veteran's 
eligibility to receive educational assistance pursuant to 
Chapter 1606, Title 10, terminated on July 22, 1996.  



CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code 
have not been met.  10 U.S.C. §§ 16132, 16133 (2004); 
38 C.F.R. §§ 21.7540, 21.7550 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, such notice is 
not required in this case because the Board finds that it is 
the law in this case, and not the evidence, that is 
dispositive.  An opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop evidence to substantiate a claim where 
the claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VCAA notice, or in this case the absence of the 
VCAA notice, there is no prejudice to a claimant as a result 
of the error if the benefit sought could not possibly have 
been awarded as a matter of law.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 116 (2005) ("This Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Board 
would also note that the Court has held that "strict 
adherence does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case.  Such adherence would result in the 
Court's unnecessarily imposing additional burdens on the BVA 
and DVA with no benefit flowing to the veteran."  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that no further action is necessary with respect to the 
VCAA since it is the law, and not the evidence, that is 
dispositive in this case.  

The record reflects, and the service department has verified 
that the veteran's basic eligibility date for educational 
assistance under Chapter 1606, Title 10, United States Code 
was June 28, 1993, and that his eligibility terminated on 
July 22, 1996.  As such, the RO denied the veteran's claim 
for educational assistance.  In response to the RO's decision 
the veteran expressed disagreement and essentially contended 
that he was involuntarily separated and thus should be 
eligible for educational assistance.  The veteran also 
related that he was informed upon separation that he had 
10 years in which to utilize his educational benefits.  The 
RO investigated the veteran's contention that he was 
involuntarily separated and was informed that the veteran had 
a normal discharge.  

Under the laws and regulations pertaining to educational 
assistance under Chapter 1606, Title 10, United States Code, 
a reservist's period of eligibility expires effective the 
earlier of the last day of the 10-year period beginning on 
the date the reservist became eligible for educational 
assistance or the date the reservist was separated from the 
Selected Reserves.  10 U.S.C. 16133; 38 C.F.R. § 21.7550(a).  
While there are certain exceptions to that time limit, for 
example if a reservist is separated from the Selected Reserve 
because of a disability or the veteran's unit was 
deactivated, as contended by the veteran, neither is 
applicable in this case because information from the service 
department does not indicate either the veteran was 
discharged from the Selected Reserves because of a disability 
or because his unit was deactivated.  Information from the 
service department indicates that while the veteran was 
eligible for educational assistance under Chapter 1606, that 
eligibility terminated on July 22, 1996.  The Board also 
notes that laws and regulations pertaining to educational 
assistance under Chapter 1606, Title 10, United States Code 
provide that the Armed Forces will determine whether a 
reservist is eligible to receive benefits pursuant to that 
program.  38 C.F.R. § 21.7540(a).  

Therefore, under the facts of this case and based on the laws 
set forth above, it is clear that the veteran is not entitled 
to educational assistance under Chapter 1606, Title 10, 
United States Code since the service department has indicated 
that the veteran's eligibility was terminated in July 1996.  
While the Board acknowledges the veteran's contention that he 
was informed that he had 10 years in which to utilize his 
educational assistance, the Board is bound by laws enacted by 
Congress and regulations promulgated by the VA.  The Board 
would also note that the DD Form 2384 (Selected Reserve 
Education Assistance Program (GI Bill) Notice of Basic 
Eligibility) signed by the veteran in July 1993 clearly 
explained that unused educational benefits would normally 
expire on the earlier of the date of the 10th anniversary of 
the eligibility to benefits or on the date of separation from 
the Selected Reserves.  Accordingly, the Board concludes that 
there is no entitlement to educational assistance under 
Chapter 1606, Title 10, United States Code.  


ORDER

Basic eligibility for educational assistance under 
Chapter 1606, Title 10, United States Code, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


